Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Regarding the Election- the examiner required the election of the source and the enzyme and as such the examination is limited (at this point in the prosecution) to the invention wherein it encompasses the elected species of the invention, not one or the other of the parts of the elected species.  Should the elected species be found allowable, the other claims would be considered as appropriate. 

Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive. Applicant has amended claim 1 to recite that the base comprises an alkali base or an alkaline earth metal base.  Applicant’s arguments regarding the type of base used is not convincing since the prior art does teach using an aqueous base and the selection of a compatible base would have been a matter of design choice to one of ordinary skill in the art absent some showing of the unexpected result for using a particular base.  This is particularly true because alkali bases and alkaline earth metal bases were extremely common, inexpensive and even ubiquitous in chemistry & biochemistry labs at the time the invention was filed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 remains rejected under 35 U.S.C. 103 as being unpatentable over as being obvious over Becker et al (4331766), Wallace (4424208) and Moriyama et al (2013/0123468)
Becker teaches a method for isolating collagen from a collagen source (Col.1,Lns.5-7) and a process for the manufacture of a collagen solution from animal tissue. The collagen is obtained contacting the collagen source with a base (Col.1,Lns.35-36,a buffer solution of pH 7-9), to produce a composition, centrifugation and discarding the supernatant.  The precipitate is contacted with pepsin at 4-25 degrees C (Col.1,Lns.45) and forms a second precipitant (Col.1,Lns.53-54) and a collagen composition is recovered by adding a buffered solution of pH 7-8.5 (applicant calls this the deactivating of the enzyme step).  Becker does not teach deactivating the pepsin by adjusting the pH to between 7 and 11, however this basic deactivation of the pepsin during the isolation and production of collagen would have been inherent to the process of Becker because Becker is performing the same step as applicant and as such the result must be the same even if Becker does not expressly indicate that the enzyme is deactivated.  Further it would have been obvious because to deactivate the enzyme in Becker by adding the base (as they actually do) because Wallace teaches in a method of isolating collagen that the enzyme should be deactivated before producing the final collagen product and that deactivation can be accomplished by raising the pH of the solution over 7 by adding an alkali material (see  Col 2, 29-35 and Materials and Methods). Wallace also prefers pepsin for the preparation of collagen because it is easily deactivated (Col 2, 18-20).  While Becker and Wallace teach extracting collagen from a wide variety of known collagenous animal materials, neither specifically mentions using chicken sternum as the source however it would have been obvious to isolate the collagen from chicken sternum as a substitution for eth other known sources in Becker because it was well known at the time of invention that chicken sternum was a source for collagen as taught by Moriyama who teaches using chicken sternum [0041] as source for enzymatic isolation of collagen and also prefers using pepsin [at least 040].
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change in their respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  In the instant case, each cited reference teaches the enzymatic isolation/processing of collagen and exemplifies means and methods for doing so in very similar processes that would predictably be used together successfully to produce a collagen product.
Applicant’s claimed pH and temperature ranges are taught or overlap with the ranges of the prior art and as such are at least strongly suggested as usable by the art.  Even the farther edges of applicant’s claimed ranges though not expressly overlapped by the art teachings would have been obvious in view of the cited art because, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); >see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");< ** In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of  the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Further the use of different known acids, bases and enzymes which have been successfully used in the isolation would have been obvious to one of ordinary skill in eth art at the time of filing as the cited art clearly teaches that a plethora of known compatible reagents can be used.
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time of filing especially in the absence of evidence 
to the contrary.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917. The examiner can normally be reached M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657